DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-11, and 17-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20170011460A1 Molinari in view US5892900 Ginter.
Regarding claims 1, 11, and 21 Molinari teaches:
allocating a plurality of equity tokens (0039, 0075 “equity securities”) to a first electronic wallet (Fig. 1 Item 125; 0052 “assign[] an ID…which…identifies…issuer’s cryptographic wallet 125”, 0072-0073 “provided a cryptographic wallet 125”) associated with a company (0038 “issuers…are employed by a company”), wherein each equity token (0039, 0075 “equity 
generating a first transaction data structure (Fig. 2 Items 2759(A-C); “create and embed a new data block 275”) storing an employee stock ownership plan (ESOP) smart contract module (0070 “employee stock ownership plans” & “ledger…updated...to record any events associated with smart contracts”), wherein the ESOP smart contract module (0095 “smart contracts…any functionality associated with…onboarding new securities…utilizing security rules [etc.]”) is associated with a subset of the plurality of equity tokens (0070 “updated…relevant to issuing….updated when investors’ rights in security products become vested (e.g., for stock options [etc.]).”) and comprises computer-executable instructions configured to:
execute, at a server-side node (0009 “distributed database…on the peer-to-peer network”, 0011), constructor functionality that creates a plurality of stock option tokens corresponding to the subset of the equity tokens (0070 “updated…relevant to issuing….updated when investors’ rights in security products become vested (e.g., for stock options [etc.]).”) in the first electronic wallet associated with the company (0038 “issuers…may represent…entities (e.g.,…companies…) seeking to sell…securities….”),
execute, at the server-side node (0009 “distributed database…on the peer-to-peer network”, 0011), transfer functionality (Fig. 5 Item 540; 0113 “transferred among the…wallets”) that converts at least a portion of the stock option tokens stored at a second electronic wallet (0047 , 0113, 0114 “exchanged among the cryptographic wallets”)…equity tokens; and (0039, 0075 “equity securities”)
publishing the first transaction data structure (Fig. 2 Item 275C in Item 275; 0093 “data block identifies the owner….cause new data blocks 275 to be appended to the blockchain 
Molinari does not teach:
to a corresponding amount of [associated with the contract]
Ginter teaches:
to a corresponding amount of [associated with the contract] (col. 270 ll. 65-67, col. 271 ll. 1-10)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts for investing teachings on the blockchain of Molinari (Fig. 2) with the contracts of Ginter in order to sell assets for specific prices based on supply and demand. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claims 7 and 17 Molinari teaches:
wherein the ESOP smart contract module further comprises computer-executable instructions configured to verify (0114) that an amount of cryptocurrency coins (0043, 0046 “agree upon the terms….[t]he buyer’s currency (e.g., conventional monetary funds or crypto currency)….”) is transferred to the first electronic wallet (Fig. 5 Item 540; 0113 “transferred among the…wallets”) associated with the company (0038 “issuers…are employed by a company”).

Regarding claims 8 and 18 Molinari teaches:
wherein allocating the plurality of equity tokens comprises (0039, 0052, 0075)…to the distributed ledger (0009 “distributed database…on the peer-to-peer network”, 0011).
Molinari does not teach:
deploying a tokens smart contract sub-module
Ginter teaches:
deploying a tokens smart contract sub-module (Fig. 76A Items 808(a-n); col. 276 ll. 2-10)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts that utilize Security Rules and the like of Molinari (see, e.g., Fig. 2 Item 275B) with the smart contract rules with multiple PERCs taught in Ginter (col. 276 ll. 2-10) in order to comply with multiple “regulatory rules and other restrictions” when selling securities. (Molinari at 0008.)

Regarding claims 9 and 19 Molinari teaches:
wherein the transfer functionality of the ESOP smart contract module comprises computer-executable instructions configured to: (Fig. 5 Item 540; 0113 “transferred among the…wallets”)
modify an internal data store (0051 “data tokens and blockchain ledger…with information pertaining to…its ownership”) of the server-side node (0009 “distributed database…on the peer-to-peer network”, 0011) that represents an execution state of the ESOP smart contract module to update a balance of stock option tokens for the second electronic wallet (buyer) and the first electronic wallet (seller) (0058, 0059) associated with the company (0038 “issuers…may represent…entities (e.g.,…companies…) seeking to sell…securities….”).

Regarding claims 10 and 20 Molinari teaches:
wherein the ESOP smart contract module (Fig. 2 Item 250) specifies a total supply value (0059) that equals the number of tokens in the subset of equity tokens (0070 “updated…relevant to issuing….updated when investors’ rights in security products become vested (e.g., for stock options [etc.]).”).

Claims 2, 4, 12, 14, and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Molinari and Ginter in view of US20190287175A1 Hill.
Regarding claims 2, 12, and 22 Molinari teaches:
transmitting a second transaction data structure that specifies (Fig. 2 Item 275C in Item 275; 0093 “data block identifies the owner….cause new data blocks 275 to be appended to the blockchain ledger”) a recipient…of the ESOP smart contract module, wherein the second transaction data structure invokes transfer functionality of the ESOP smart contract module for transferring (Fig. 5 Item 540; 0113 “transferred among the…wallets”) at least one stock option token (0070 “employee stock ownership plans” & “ledger…updated...to record any events associated with smart contracts”) to an electronic wallet associated (Fig. 1 Item 125)…
Molinari does not teach:
as a blockchain address…
with an employee of the company.
Ginter teaches:
with an employee of the company (col. 281 ll. 1-10).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the securities, such as employee stock options, which are sold by companies via the blockchain in Molinari (0070) with the employees of the company of Ginter (col. 281 ll. 1-10) in order for employees to become investors with a system that is “more transparent and accessible[.]” (Molinari at 0007.)

Neither Molinari nor Ginter teach:
as a blockchain address
Hill teaches:
as a blockchain address (Fig. 1 Item 110; 0023 “address of a wallet”, 0024-0026)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Molinari-Ginter, specifically the Crypto Wallets of Molinari (Fig. 1 Item 125), with the wallet addresses of Wallets of Hill (Fig. 1 Item 110; 0024) in order to transfer funds to specific users (Hill at 0030) and/or, during registration of crypto wallets (Molinari at 0021), add a layer of securities by whitelisting specific addresses associated with crypto wallets. (Hill at 0025.)

Regarding claims 4 and 14 Molinari teaches:
wherein the ESOP smart contract module further comprises computer-executable instructions configured to verify that (Fig. 2 Item 275B; 0092 “confirm compliance”, 0113) a receipt datetime of an invocation of the transfer functionality (Fig. 5 Item 540; 0113 “transferred among the…wallets”)…a stock option token (0070) to an equity token (0039, 0075 “equity securities”) is not earlier than a predefined datetime value (Fig. 2 Item 175; 
Neither Molinari nor Ginter teach:
convert[ing one asset to another asset] 
Hill teaches:
convert[ing one asset to another asset] (0025-0027, 0029)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multiple security products in Molinari (0070) with the conversation ability in Hill (0025) in order to offer more options during trading, selling, buying, or securities. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Claims 3, 13, and 23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Molinari and Ginter in view of Hill and in view of US20190066205A1 Marks.
Regarding claims 3, 13, and 23 Molinari teaches:
verify one or more rules (Fig. 2 Item 275B; 0092 “confirm compliance”, 0113) associated with a requested (0044 “wallet…enable users 105 to engage in smart contracts”)…of the stock option tokens (0070 “updated…relevant to issuing….updated when investors’ rights in security products become vested (e.g., for stock options [etc.]).”) to the corresponding amount of equity tokens (0039, 0075 “equity securities”);
responsive to verifying (Fig. 2 Item 275B; 0092 “confirm compliance”, 0113)…transfer…of equity tokens to the second electronic wallet; and (Fig. 5 Item 540; 0113 “transferred among the…wallets”)
…transferring the corresponding amount of equity tokens to the second electronic wallet (Fig. 5 Item 540; 0113 “transferred among the…wallets”).
Molinari does not teach:
the corresponding amount [associated with the contract] 
conver[ting] the portion of [one asset to another asset] 
responsive to not verifying the requested [trade], refraining from [transferring] 
Ginter teaches:
the corresponding amount [associated with the contract] (col. 270 ll. 65-67, col. 271 ll. 1-10)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts for investing teachings on the blockchain of Molinari (Fig. 2) with the contracts of Ginter in order to sell assets for specific prices based on supply and demand. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Molinari nor Ginter teach:
conver[ting] the portion of [one asset to another asset] 
responsive to not verifying the requested [trade], refraining from [transferring] 
Hill teaches:
conver[ting] the portion of [one asset to another asset] (0025-0027, 0029)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multiple security products in Molinari (0070) with the conversation ability in Hill (0025) in order to offer more options during trading, selling, buying, or securities. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Molinari, Ginter, nor Hill teach:
responsive to not verifying the requested [trade], refraining from [transferring] 
Marks teaches:
responsive to not verifying the requested [trade], refraining from [transferring] (Marks Fig. 9 Items 904, 905, 906; 0119-0120)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Molinari, Ginter, and Hill with the securities review with a cancel of Marks (Fig. 9) in order to comply with regulations with the SEC. (Marks at 0003.)

Claims 5 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Molinari, Ginter, and Hill in view of US10860659 Verma.
Regarding claims 5 and 15 Molinari teaches:
wherein the ESOP smart contract module defines the predefined datetime value is specified (Fig. 2 Item 175; 0056 “predetermined time after purchase”)…the ESOP smart contract module is published to the distributed ledger (Fig. 2 Item 275C in Item 275; 0093 “data block identifies the owner….cause new data blocks 275 to be appended to the blockchain ledger”).
Neither Molinari, Ginter, nor Hill teach:
[update documents on blockchain with a time interval that is] relative to a datetime [associated with a timestamp based on creation or modification]
Verma teaches:
[update documents on blockchain with a time interval that is] relative to a datetime (Fig. 3 Item 303; col. 6 ll. 11-26) [associated with a timestamp based on creation or modification] 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teaching of Molinari, Ginter, and Hill, specifically the time in Molinari (0056), with the multiple times in Verma (col. 6 ll. 11-26) in order to comply with restrictions “imposed on a security.” (Molinari at 0056.)

Claims 6 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Molinari and Ginter in view of Hill and in view of US10354325 Skala.
Regarding claims 6 and 16 Molinari teaches:
wherein the ESOP smart contract module further comprises computer-executable instructions configured to verify (Fig. 2 Item 275B; 0092 “confirm compliance”, 0113)…stock option tokens (0070 “updated…relevant to issuing….updated when investors’ rights in security products become vested (e.g., for stock options [etc.]).”) requested (0044 “wallet…enable users 105 to engage in smart contracts”)…of equity tokens (0039, 0075 “equity securities”) for a current datetime (Fig. 2 Item 175; 0056 “predetermined time after purchase”).
Molinari does not teach:
that an amount of [associated with the contract] 
convert[ing one asset to another asset] 
[transfer of assets] does not exceed a predefined amount of allowed number [assets]
Ginter teaches:
that an amount of [associated with the contract] (col. 270 ll. 65-67, col. 271 ll. 1-10)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the smart contracts for investing teachings on the blockchain of Molinari (Fig. 2) with the contracts of Ginter in order to sell assets for specific prices based on supply and demand. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Molinari nor Ginter teach:
convert[ing one asset to another asset]
[transfer of assets] does not exceed a predefined amount of allowed number [assets] 
Hill teaches:
convert[ing one asset to another asset] (0025-0027, 0029)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the multiple security products in Molinari (0070) with the conversation ability in Hill (0025) in order to offer more options during trading, selling, buying, or securities. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Neither Molinari, Ginter, nor Hill teach:
[transfer of assets] does not exceed a predefined amount of allowed number [assets] 
Skala teaches:
[transfer of assets] does not exceed a predefined amount of allowed number [assets] (Skala col. 70 ll. 19-58)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Molinari, Ginter, and Hill with the management “criteria or parameters” for bitcoin/digital assets of Skala (col. 70) in order to comply with restrictions during the sale of securities. (Molinari at 0008.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS G KERITSIS/Examiner, Art Unit 3685